

117 S2734 IS: Restoring Trust in Public Health Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2734IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Lee (for himself, Mr. Tuberville, Mrs. Blackburn, Mr. Sullivan, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require Senate confirmation of the Director of the Centers for Disease Control and Prevention.1.Short titleThis Act may be cited as the Restoring Trust in Public Health Act. 2.Appointment of the Director of the Centers for Disease Control and PreventionPart A of title III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:310B.Appointment of the Director of the Centers for Disease Control and PreventionThe President shall appoint, by and with the advice and consent of the Senate, the Director of the Centers for Disease Control and Prevention..